                Case 2:21-cv-00124-BJR Document 34 Filed 02/12/21 Page 1 of 1




1
                                                            HONORABLE RICHARD A. JONES
2
3
4
5
6
7
                              UNITED STATES DISTRICT COURT
8                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
9
10   WSOU Investments LLC,                               CASE NO. CV 21-000124 RAJ
11                         Plaintiff,
         v.                                              MINUTE ORDER
12
     F5 Networks Inc.,
13                         Defendant.
14
15            The following minute order is made by the direction of the court, the Honorable
16   Richard A. Jones:
17            This action is reassigned to the Honorable Barbara Rothstein because it is related
18   to Case No. CV 2:20-cv-01878-BJR. This reassignment is ordered pursuant to this
19   District’s policy to transfer cases presenting common questions of fact or law to the judge
20   to whom the earliest-filed case was assigned. See General Order No. 06-12 at ¶ 10 (W.D.
21   Wash. Dec. 19, 2012).
22    All pleadings filed in the future shall bear case numbers CV 21-00124 BJR.
23                 Dated this 12th day of Feburary, 2021.
24                                                           WILLIAM M. McCOOL
25                                                           Clerk

26                                                           s/ MICHAEL WILLIAMS
27                                                           Deputy Clerk

28   MINUTE ORDER – 1
